DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of qualifying rechargeable battery cells, classified in CPC G01R31/367.
II. Claims 10-20, drawn to method of implementing rechargeable battery cells into product, classified in CPC G01R31/3865.
 The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in Group I, claim 1, relate to method of qualifying rechargeable battery cells based on the specific capacity distribution and thresholds, whereas the method of implementing rechargeable battery cells into product, based on electrochemical analytic diagnosis analysis .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching for a process is not necessary for the other because they have different mode of operation and the claimed process do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Brett C. Booth on November 14, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 2, the Examiner is unclear what parameters being measured (i.e. voltage, current, resistance, impedance, temperature, amount of charge,  … etc.)?
	Claims 2-9 are rejected for being dependent to the rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahata (US 2016/0155995 A1).
Regarding claim 1, Takahata discloses a method of qualifying rechargeable battery cells, the method comprising: taking measurements (Thru elements 8-10) on the rechargeable battery cells; determining specific capacity distributions  (Figs. 3-4) of the rechargeable battery cells as a function of a number of discharge cycles based on the measurements (Figs. 3-4); determining one or more specific capacity thresholds (Maximum outputs) to separate the specific capacity distributions of the rechargeable battery cells into two or more classifications (Remain, full, low); and qualifying the rechargeable battery cells into the two or more classifications (Full, low) based, at least in part, on the specific capacity distributions (Figs. 3-4, 7, 13) and the one or more specific capacity thresholds.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (US 2016/0155995 A1) in view of .Mitsui et al. (US 2020/0209319 A1).

Regarding claim 2, Takahata discloses the two or more classifications (Full, low) but does not include a first classification corresponding to high quality rechargeable battery cells; and qualifying the rechargeable battery cells into the two or more classifications includes assigning those of the rechargeable battery cells having specific capacity distributions bound by at least one of the specific capacity thresholds to the first classification.  
Mitsui et al. discloses battery performance evaluation device and further discloses
a first classification corresponding to high quality rechargeable battery cells (Mitsui et al.’s par. [018]); and qualifying the rechargeable battery cells into the two or more classifications includes assigning those of the rechargeable battery cells (First group) having specific capacity distributions bound (Within reference range) by at least one of the specific capacity thresholds (Nyquist plot) to the first classification.
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the classification, as taught by Mitsui et al., into the system of Takahata because such a classification involves only routine experimental.
	Regarding claims 3-7, pertinence to the discussion of claim 2 above, Takahata does not disclose classification qualifying the rechargeable battery cells into two or more classifications.
Mitsui et al. discloses  battery performance evaluation device and further discloses
a first classification corresponding to high quality rechargeable battery cells (Mitsui et al.’s par. [018]); and further discloses selecting those of the rechargeable battery cells  assigned to the first classification (First group) for use in a specific application.  
Regarding claim 4, Mitsui et al. discloses those of the rechargeable battery cells (Group II) not assigned to the first classification from use in a specific application.
Regarding claim 5, Mitsui et al. discloses the one or more specific capacity thresholds vary as a function of the number of discharge cycles (Par. [066], figs. 4-5).  
Regarding 6, Mitsui et al. discloses the one or more specific capacity thresholds (Reference) reflect a selected maximum capacity fade rate value.  
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the classification, as taught by Mitsui et al., into the system of Takahata because such a classification involves only routine experimental.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (US 2016/0155995 A1) in view of Vian et al. (US 2010/0121587 A1).
Regarding claim 7, Takahata does not disclose identifying capacity failure modes of the rechargeable battery cells using eCAD FMEA, wherein qualifying the rechargeable battery cells into the two or more classifications includes qualifying the rechargeable battery cells into the two or more classifications based, at least in part, on the identified capacity failure modes.  
Vian et al. discloses health management of rechargeable batteries and further discloses identifying capacity failure modes of the rechargeable battery cells using eCAD FMEA (Vian et al.’s par. [0032]), wherein qualifying the rechargeable battery cells into the two or more classifications includes qualifying the rechargeable battery cells into the two or more classifications based, at least in part, on the identified capacity failure modes (Fig. 2).  
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the FMEA, as taught by Vian et al., into the system of Takahata because such identifying capacity failure modes is typical and  involves only routine experimental.
Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
November 16, 2022